Exhibit 10.1

Execution Version

WILLIAMS PARTNERS L.P.

289,277,117 Common Units

Representing Limited Partner Interests

Common Unit Issuance Agreement

January 9, 2017

WPZ GP LLC

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention: Donald R. Chappel

Reference is made to the Partnership’s First Amended and Restated Agreement of
Limited Partnership, dated as of August 3, 2010, as amended (the “Partnership
Agreement”). Williams Partners L.P., a Delaware limited partnership (the
“Partnership”), proposes, upon the terms stated herein, to (a) issue 289,000,000
common units (the “WPZ Interest Restructuring Common Units”) representing
limited partner interests in the Partnership (the “Common Units”) to WPZ GP LLC,
a Delaware limited liability company and the general partner of the Partnership
(the “General Partner”), in consideration for (i) the General Partner’s
permanent waiver of any and all obligations of the Partnership and rights of the
General Partner and its Affiliates under the Partnership Agreement with respect
to the Incentive Distribution Rights (as defined in the Partnership Agreement
and as referred to herein as the “IDRs”) (the “IDR Waiver”) and (ii) the
conversion of the General Partner Interest (as defined in the Partnership
Agreement) into a non-economic general partner interest in the Partnership (the
“Non-Economic WPZ General Partner Interest”) (such conversion and issuance,
together, the “WPZ General Partner Interest Recapitalization”) and (b) issue
277,117 Common Units (the “Cash Purchase Common Units”) to the General Partner
in exchange for the General Partner’s contribution to the Partnership of cash in
an amount equal to $10,000,000 (the “Cash Purchase Common Unit Purchase Price”
and such issuance, together with the IDR Waiver and the WPZ General Partner
Interest Recapitalization, the “WPZ Interest Restructuring”). The IDR Waiver and
the WPZ General Partner Interest Recapitalization will be effected pursuant to
Amendment No. 8 to the Partnership Agreement, attached hereto as Exhibit I, to
be dated as of the date hereof (the “Partnership Agreement Amendment”).

This is to confirm the agreement between the Partnership and the General Partner
concerning the WPZ Interest Restructuring. Capitalized terms used but not
defined herein will have the meanings given to them in the Partnership
Agreement.

1. Representations, Warranties and Agreements.

(a) The Partnership represents and warrants to, and agrees with, the General
Partner that:

(i) The Partnership has been duly formed and is validly existing in good
standing as a limited partnership under the Delaware Revised Uniform Limited
Partnership Act (the “Delaware Act”) with full limited partnership power and
authority necessary to enter into, execute and deliver this Agreement.



--------------------------------------------------------------------------------

(ii) As of the Closing Date (as defined in Section 4), the WPZ Interest
Restructuring Common Units and the Cash Purchase Common Units will be duly
authorized and, when issued and delivered to the General Partner in accordance
with the terms hereof, will be validly issued, fully paid (to the extent
required by the Partnership Agreement), and non-assessable (except as such
non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware Act).

(iii) The Partnership has all requisite limited partnership power and authority
to issue and deliver the WPZ Interest Restructuring Common Units and the Cash
Purchase Common Units in accordance with and upon the terms set forth in this
Agreement and the Partnership Agreement and to perform its obligations under
this Agreement.

(iv) This Agreement has been duly executed and delivered by the Partnership and,
assuming its due execution and delivery by the General Partner, this Agreement
constitutes a legal, valid and binding obligation of the Partnership,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws (as defined below)
relating to or affecting creditors’ rights generally and to legal principles of
general applicability governing the availability of equitable remedies,
including principles of good faith and fair dealing (regardless of whether such
enforceability is considered in a proceeding in equity or at law) (collectively,
“Enforceability Exceptions”).

(v) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement (collectively,
the “Transactions”), including each of the transactions contemplated by
Section 2, do not and will not (i) constitute a breach or violation of, or
result in a default (or an event that, with notice or lapse of time or both,
would become a default) under, or result in the termination or in a right of
termination or cancellation of, or accelerate the performance required by, any
note, bond, mortgage, indenture, deed of trust, license, franchise, lease,
contract, agreement, joint venture or other instrument or obligation to which
the Partnership or any of its Subsidiaries is a party or by which the
Partnership or any of its Subsidiaries or properties is subject or bound that is
material to the Partnership and its Subsidiaries, taken as a whole,
(ii) constitute a breach or violation of, or a default under the Partnership
Agreement, (iii) contravene or conflict with or constitute a violation of any
provision of any law (statutory, common, or otherwise), constitution, treaty,
convention, ordinance, equitable principle, code, rule, regulation, order, writ,
injunction, decree, or ruling (“Law”) binding upon or applicable to the
Partnership or any of its Subsidiaries, or (iv) result in the creation of any
liens or other encumbrances on any of the Partnership’s (or any of its
Subsidiaries’) assets.

(vi) Except for the fees payable by the Partnership to Evercore Group L.L.C., no
action has been taken by or on behalf of the Partnership that would give rise to
any valid claim against any party hereto for a brokerage commission, finder’s
fee or other like payment with respect to the matters contemplated hereby.

 

2



--------------------------------------------------------------------------------

(vii) Subject to required filings under federal and state securities Laws and
compliance with the rules and regulations of the New York Stock Exchange (the
“NYSE”), neither the execution and delivery by the Partnership of this Agreement
nor the consummation by the Partnership of the transactions contemplated hereby
do or will require any registrations, qualifications, designations, declarations
or filings with, or the obtaining of any permit, authorization, consent, waiver
or approval of, or the giving of any notice to, in each case, any governmental
authority, third party or other person.

(viii) Assuming the accuracy of the representations and warranties of the
Investor contained in this Agreement, the Partnership is not required to
register the WPZ Interest Restructuring Common Units or the Cash Purchase Common
Units under the Securities Act in connection with the issuance of the WPZ
Interest Restructuring Common Units and the Cash Purchase Common Units to the
General Partner.

(b) The General Partner represents and warrants to, and agrees with, the
Partnership that:

(i) The General Partner has been duly formed and is validly existing in good
standing as a limited liability company under the Laws of its jurisdiction of
formation, with all limited liability company power and authority necessary to
own or hold its properties and conduct the business in which it is engaged, in
each case in all material respects.

(ii) The General Partner is an “accredited investor,” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act of 1933, as
amended (the “Securities Act”), and the investment by the General Partner in the
Partnership is for its own account and not for the account of others, for
investment purposes. The WPZ Interest Restructuring Common Units and the Cash
Purchase Common Units are being acquired for investment and with no intention of
distributing or reselling such WPZ Interest Restructuring Common Units or the
Cash Purchase Common Units or any portion thereof or interest therein in any
transaction which would be a violation of the securities Laws of the United
States of America or any state or foreign country or jurisdiction.

(iii) The General Partner has been given reasonable access to full and fair
disclosure of all material information regarding the Partnership, the WPZ
Interest Restructuring Common Units, and the Cash Purchase Common Units,
including reasonable access to the books and records of the Partnership. The
General Partner acknowledges and agrees that it has been provided, to its full
satisfaction, with the opportunity to ask questions concerning the terms and
conditions of an investment in the Partnership and has knowingly and voluntarily
elected instead to rely solely on its own investigation.

(iv) The General Partner understands that the WPZ Interest Restructuring Common
Units and the Cash Purchase Common Units are “restricted securities” and have
not been registered under the Securities Act or any applicable state securities
Laws. The General Partner acknowledges that the WPZ Interest Restructuring
Common Units and the Cash Purchase Common Units will bear a restrictive legend
to that effect. The General Partner acknowledges and agrees that it must bear
the economic risk of this investment indefinitely, that the WPZ Interest
Restructuring Common Units and the Cash Purchase Common Units issued to the

 

3



--------------------------------------------------------------------------------

General Partner hereunder may not be sold or transferred or offered for sale or
transfer by it without registration under the Securities Act and any applicable
state securities or Blue Sky Laws or the availability of exemptions therefrom,
and that the Partnership has no present intention of registering the resale of
any of such WPZ Interest Restructuring Common Units or the Cash Purchase Common
Units.

(v) The General Partner has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the WPZ Interest Restructuring Common
Units and the Cash Purchase Common Units, and has so evaluated the merits and
risks of such investment. The General Partner is able to bear the economic risk
of an investment in the WPZ Interest Restructuring Common Units and the Cash
Purchase Common Units and, at the present time and in the foreseeable future, is
able to afford a complete loss of such investment.

(vi) The General Partner understands that the WPZ Interest Restructuring Common
Units and the Cash Purchase Common Units are being offered and issued to the
General Partner in reliance upon specific exemptions from the registration
requirements of United States federal and state securities Laws and that the
Partnership is relying upon the truth and accuracy of, and the General Partner’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings, which are true, correct and complete, of the General Partner
set forth herein in order to determine the availability of such exemptions and
the eligibility of the General Partner to acquire the WPZ Interest Restructuring
Common Units and the Cash Purchase Common Units.

(vii) The General Partner has all requisite limited liability company power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder in accordance with and upon the terms set forth in this Agreement.

(viii) This Agreement has been duly executed and delivered by the General
Partner and, assuming its due execution and delivery by the Partnership, this
Agreement constitutes a legal, valid and binding obligation of the General
Partner, enforceable against it in accordance with its terms, subject to
Enforceability Exceptions.

(ix) Subject to required filings under federal and state securities Laws and
compliance with the rules and regulations of the NYSE, the execution, delivery
and performance of this Agreement and the consummation of the Transactions do
not and will not (i) constitute a breach or violation of, or result in a default
(or an event that, with notice or lapse of time or both, would become a default)
under, or result in the termination or in a right of termination or cancellation
of, or accelerate the performance required by, any note, bond, mortgage,
indenture, deed of trust, license, franchise, lease, contract, agreement, joint
venture or other instrument or obligation to which the General Partner, The
Williams Companies, Inc. (“WMB”) or any of its Subsidiaries (other than the
Partnership) or properties is a party or by which the General Partner, WMB or
any of its Subsidiaries (other than the Partnership) or properties is subject or
bound that is material to the General Partner, WMB and its Subsidiaries, taken
as a whole, (ii) constitute a breach or violation of, or a default under the
organizational documents of the General Partner, (iii) contravene or conflict
with or constitute a violation of any provision of any Law binding upon or
applicable to the General Partner, or (iv) result in the creation of any liens
or other encumbrances on any of the General Partner’s assets.

 

4



--------------------------------------------------------------------------------

(x) Excluding fees payable to Morgan Stanley & Co. LLC, no action has been taken
by or on behalf of the General Partner that would give rise to any valid claim
against any party hereto for a brokerage commission, finder’s fee or other like
payment with respect to the matters contemplated hereby.

(xi) Neither the execution and delivery by the General Partner of this Agreement
nor the consummation by General Partner of the transactions contemplated hereby
do or will require any registrations, qualifications, designations, declarations
or filings with, or the obtaining of any permit, authorization, consent, waiver
or approval of, or the giving of any notice to, in each case, any governmental
authority, third party or other person.

(xii) As of January 6, 2017, (A) the General Partner owns beneficially and of
record, and has good and valid title to, the General Partner Interest and all of
the IDRs and (B) the General Partner and its Affiliates own, beneficially or of
record, the following Partnership Interests: 346,639,534 Common Units and
16,314,835 Class B Units in the Partnership. Upon the consummation of the WPZ
General Partner Interest Recapitalization in accordance with the terms of this
Agreement, the General Partner or its Affiliates will own beneficially and of
record the Non-Economic WPZ General Partner Interest, the IDRs, the WPZ Interest
Restructuring Common Units and the Cash Purchase Common Units. Except for any
rights under the Partnership Agreement, the General Partner’s rights under this
Agreement, and WMB’s and Williams Gas Pipeline Company, LLC’s (the “Investor”)
rights under the Common Unit Purchase Agreement, dated as of the date hereof,
between the WMB, the Investor and the Partnership (the “CUPA”), no Affiliate of
the General Partner has any written or oral agreement, option or warrant or
similar right for the purchase or acquisition of Partnership Interests.

2. WPZ Interest Restructuring. Effective as of the Closing:

(a) The Partnership is hereby issuing the WPZ Interest Restructuring Common
Units to the General Partner as consideration for the IDR Waiver and the WPZ
General Partner Interest Recapitalization pursuant to the Partnership Agreement
Amendment contemplated by Section 2(b), and the performance by the General
Partner of its other obligations hereunder, and the General Partner hereby
accepts the WPZ Interest Restructuring Common Units from the Partnership.

(b) The General Partner is hereby contributing cash in an amount equal to the
Cash Purchase Common Unit Purchase Price to the Partnership, and in exchange
therefore the Partnership is hereby issuing to the General Partner the Cash
Purchase Common Units.

(c) The General Partner is executing and delivering to the Partnership and
causing to be adopted the Partnership Agreement Amendment in order to reflect
the IDR Waiver and the WPZ General Partner Interest Recapitalization.

 

5



--------------------------------------------------------------------------------

3. Intended Tax Treatment and Tax Opinion.

(a) The Parties intend that the WPZ Interest Restructuring will be treated for
U.S. federal income tax purposes as set forth below in this Section 3(a) (the
“Intended Tax Treatment”). Each party shall, and shall cause its controlled
Affiliates to, file all tax returns and other reports consistent with the
Intended Tax Treatment, unless required by Law to do otherwise.

(i) The WPZ Interest Restructuring should be treated as either (A) a transaction
described in Section 721 of the Code in a manner consistent with Revenue Ruling
84-52, 1984-1 C.B. 157 or (B) a readjustment of partnership items among existing
partners of a partnership not involving a sale or exchange. As a result, no gain
or loss should be recognized by the Partnership or existing owners of Common
Units, other than the General Partner or its Affiliates, except, in the case of
the existing owners of Common Units, to the extent any gain is recognized as a
result of the WPZ Interest Restructuring causing a decrease in their share of
Partnership liabilities under Section 752 of the Code.

(ii) The WPZ Interest Restructuring should result in an adjustment to the
capital accounts of the Partnership’s partners and the carrying values of the
Partnership’s properties in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(f).

(b) The Partnership has received the opinion of Andrews Kurth Kenyon LLP dated
as of the date hereof that the WPZ Interest Restructuring should receive the
Intended Tax Treatment (the “Tax Opinion”). Such opinion is based upon, among
other things, the representations set forth in the “Tax Opinion Certificate”
attached as Exhibit II hereto.

(c) Each party represents that it is not aware of any fact that is in existence
on the date hereof or may reasonably be expected to occur on or prior to the
Closing, or has taken or agreed to take any action, that would reasonably be
expected to prevent or impede (i) the WPZ Interest Restructuring from qualifying
for the Intended Tax Treatment or (ii) the representations in the Tax Opinion
Certificate from being true and correct on the date hereof or on the Closing
Date.

(d) Each party agrees to use its reasonable best efforts to cause the WPZ
Interest Restructuring to qualify for the Intended Tax Treatment, including by
not taking or failing to take any action which action or failure to act such
party knows is reasonably likely to prevent such qualification.

(e) The General Partner will use its reasonable best efforts to cause the amount
of Partnership liabilities allocable under Section 752 of the Code to each
existing WPZ Common Unit owner, other than the General Partner or its
Affiliates, following the WPZ Interest Restructuring and any related issuances
of Common Units to equal or exceed the amount of Partnership liabilities
allocable under Section 752 of the Code to such WPZ Common Unit owner as of the
year ended December 31, 2016.

4. The Closing. Upon the terms of this Agreement, the closing of the
Transactions (the “Closing”) shall occur on the date hereof simultaneously with
the execution and delivery of this Agreement (“Closing Date”).

5. Further Assurances. Subject to the terms of this Agreement, each party will
use commercially reasonable efforts in good faith to take, or cause to be taken,
all actions, and to do,

 

6



--------------------------------------------------------------------------------

or cause to be done, all things necessary, proper, desirable or advisable under
applicable Laws, so as to enable consummation of the matters contemplated
hereby, including obtaining any third party approval that is required to be
obtained by the party in connection with the Transactions and the other matters
contemplated by this Agreement, and using commercially reasonable efforts to
lift or rescind any injunction or restraining order or other order adversely
affecting the ability of the parties to consummate the matters contemplated
hereby, and using commercially reasonable efforts to defend any litigation
seeking to enjoin, prevent or delay the consummation of the matters contemplated
hereby or seeking material damages, and each party will cooperate fully with the
other parties to that end, and will furnish to the other parties copies of all
correspondence, filings and communications between it and its Affiliates, on the
one hand, and any governmental authority, on the other hand, with respect to the
matters contemplated hereby.

6. Notices. All statements, requests, notices and agreements hereunder shall be
in writing. Any such statements, requests, notices or agreements shall take
effect upon receipt thereof if delivered or sent by registered or certified
mail, return receipt requested, and addressed to the intended recipient as set
forth below:

if to the General Partner, to:

WPZ GP LLC

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention:    Peter S. Burgess

with a copy, that shall not constitute notice, to:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, Colorado 80202-2642

Attention:    Steven Talley

if to the Partnership, to:

WPZ GP LLC

One Williams Center

Tulsa, Oklahoma 74172-0172

Attention:    Peter S. Burgess    H. Brent Austin, Chairman of the Conflicts
Committee

with a copy, that shall not constitute notice, to:

Gibson, Dunn & Crutcher LLP

1801 California Street

Suite 4200

Denver, Colorado 80202-2642

Attention:    Steven Talley

 

7



--------------------------------------------------------------------------------

and

Baker Botts L.L.P.

910 Louisiana Street

Houston, Texas 77002

Attention:    Joshua Davidson

7. Amendment; Waiver of Compliance. (a) this Agreement may be amended or
modified from time to time and (b) any failure of any of the parties to comply
with any obligation, covenant, agreement or condition in this Agreement may be
waived by the party or parties entitled to the benefits thereof, in each case
only by the written agreement of all the parties hereto; provided, however, that
the Partnership may not, without the prior approval of the conflicts committee
of the board of directors of the General Partner, agree to any amendment or
modification of this Agreement; provided, further, that any such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure.

8. Assignment. This Agreement shall be binding upon, and inure solely to the
benefit of, the General Partner and the Partnership, and their respective heirs,
executors, administrators, successors and assigns, and no other person shall
acquire or have any right under or by virtue of this Agreement. This Agreement
shall not be assignable by any party hereto, except with the prior written
consent of the other parties hereto. Any attempted assignment or transfer in
violation of this Agreement shall be null, void and ineffective.

9. Entire Agreement. This Agreement, the CUPA, the Partnership Agreement and the
Partnership Agreement Amendment constitute the entire agreement between the
Partnership and the General Partner with respect to the subject matter hereof
and supersede all prior agreements and understandings (whether written or oral)
between the Partnership and the General Partner, with respect to the subject
matter hereof.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware.

11. Counterparts. This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument.

If the foregoing correctly sets forth the agreement between the General Partner
and the Partnership, please indicate your acceptance in the space provided for
that purpose on the following page.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Agreement as of the day and year set forth above.

 

WPZ GP LLC By:  

/s/ Ted T. Timmermans

  Name:   Ted T. Timmermans   Title:   Vice President, Controller & Chief
Accounting Officer Williams Partners L.P.   By:  WPZ GP LLC   its general
partner By:  

/s/ Peter S. Burgess

  Name:   Peter S. Burgess   Title:   Treasurer

Common Unit Issuance Agreement



--------------------------------------------------------------------------------

Exhibit I

Partnership Agreement Amendment

See attached

 

Exhibit I



--------------------------------------------------------------------------------

Amendment No. 8

to

First Amended and Restated Agreement of Limited Partnership

of Williams Partners L.P.

This Amendment No. 8, dated January 9, 2017 (this “Amendment”), to the First
Amended and Restated Agreement of Limited Partnership, dated as of August 3,
2010, as amended (the “Partnership Agreement”), of Williams Partners L.P., a
Delaware limited partnership (the “Partnership”), is entered into and
effectuated by WPZ GP LLC, a Delaware limited liability company and the general
partner of the Partnership (the “General Partner”), pursuant to authority
granted to it in Article XIII of the Partnership Agreement. Unless otherwise
indicated, capitalized terms used but not defined herein are used as defined in
the Partnership Agreement.

WHEREAS, Section 13.1(d) of the Partnership Agreement provides that the General
Partner, without the approval of any Partner, may amend any provision of the
Partnership Agreement to reflect a change that the General Partner determines
does not adversely affect the Limited Partners (including any particular class
of Partnership Interests as compared to other classes of Partnership Interests)
in any material respect;

WHEREAS, concurrently herewith, the Partnership and the General Partner are
entering into a Common Unit Issuance Agreement, pursuant to which the
Partnership is issuing common units representing limited partner interests in
the Partnership to the General Partner in consideration for (a)(i) the General
Partner’s permanent waiver of any and all obligations of the Partnership and
rights of the General Partner and its Affiliates under this Agreement with
respect to the Incentive Distribution Rights (the “IDR Waiver”) and (ii) the
conversion of the General Partner Interest into a non-economic general partner
interest in the Partnership (such conversion the “WPZ General Partner Interest
Recapitalization”) and (b) the General Partner’s contribution to the Partnership
of cash in an amount equal to $10,000,000 (such contribution and issuance,
together with the IDR Waiver and the WPZ General Partner Interest
Recapitalization, the “WPZ Interest Restructuring”);

WHEREAS, in connection herewith, the Partnership, The Williams Companies, Inc.,
a Delaware corporation (“WMB”) and Williams Gas Pipeline Company, LLC, a
Delaware limited liability company (the “Investor”), are entering into a Common
Unit Purchase Agreement, pursuant to which the Partnership has agreed to issue
and sell common units representing limited partner interests in the Partnership
to the Investor, subject to certain conditions;

WHEREAS, the WPZ Interest Restructuring is being effected pursuant to this
Amendment;

WHEREAS, the Conflicts Committee of the board of directors of the General
Partner has approved this Amendment and the WPZ Interest Restructuring; and

WHEREAS, acting pursuant to Section 13.1(d)(i) of the Partnership Agreement, the
General Partner has determined that the following amendment to the Partnership
Agreement does not adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to other classes of
Partnership Interests) in any material respect;



--------------------------------------------------------------------------------

NOW THEREFORE, the General Partner does hereby amend the Partnership Agreement
as follows:

1. Section 1.1 of the Partnership Agreement is hereby amended to add the
following definitions:

“2017 Common Unit Issuance Agreement” means the Common Unit Issuance Agreement,
dated January 9, 2017, between the Partnership and the General Partner, pursuant
to which the Partnership issued (a) 289,000,000 Common Units to the General
Partner in consideration for the permanent waiver of any and all obligations of
the Partnership and rights of the General Partner and its Affiliates under this
Agreement with respect to the Incentive Distribution Rights from and after the
Incentive Distribution Rights Waiver Date and the conversion of the General
Partner Interest into a non-economic general partner interest in the Partnership
and (b) 277,117 Common Units to the General Partner in exchange for the General
Partner’s contribution to the Partnership of cash in an amount equal to
$10,000,000.

“Aggregate Quantity of IDR Waiver Common Units” is defined in Section 5.11(a).

“IDR Waiver Common Unit” has the meaning assigned to such term in Section
5.11(a).

“Incentive Distribution Rights Waiver Date” means January 9, 2017.

2. Section 1.1 of the Partnership Agreement is hereby amended to delete the
following defined terms and their respective definitions:

“Aggregate Quantity of IDR Reset Common Units”.

“IDR Reset Common Unit”.

“IDR Reset Election”.

“Notional General Partner Units”.

“Reset MQD”.

“Reset Notice”.

3. Section 1.1 is hereby amended to delete and replace the following definitions
in their entirety as set forth below:

“General Partner Interest” means the non-economic management interest of the
General Partner in the Partnership (in its capacity as a general partner without
reference to any Limited Partner Interest held by it), and includes any and all
benefits to which a General Partner is

 

2



--------------------------------------------------------------------------------

entitled as provided in this Agreement, together with all obligations of a
General Partner to comply with the terms and provisions of this Agreement. The
General Partner Interest does not include any rights to receive distributions of
Available Cash from Operating Surplus or Capital Surplus or upon the liquidation
or winding-up of the Partnership.

“Percentage Interest” means as of any date of determination (a) as to any
Unitholder with respect to Units, the product obtained by multiplying (i) 100%
less the percentage applicable to clause (b) below by (ii) the quotient obtained
by dividing (A) the number of Units held by such Unitholder by (B) the total
number of Outstanding Units, and (b) as to the holders of other Partnership
Interests issued by the Partnership in accordance with Section 5.6, the
percentage established as a part of such issuance. The Percentage Interest with
respect to the Incentive Distribution Rights and the General Partner Interest
shall at all times be zero.

“Remaining Net Positive Adjustments” means as of the end of any taxable period,
(i) with respect to the Unitholders holding Common Units or Subordinated Units,
the excess of (a) the Net Positive Adjustments of the Unitholders holding Common
Units or Subordinated Units as of the end of such period over (b) the sum of
those Partners’ Share of Additional Book Basis Derivative Items for each prior
taxable period and (ii) with respect to the holders of Incentive Distribution
Rights, the excess of (a) the Net Positive Adjustments of the holders of
Incentive Distribution Rights as of the end of such period over (b) the sum of
the Share of Additional Book Basis Derivative Items of the holders of the
Incentive Distribution Rights for each prior taxable period.

“Share of Additional Book Basis Derivative Items” means in connection with any
allocation of Additional Book Basis Derivative Items for any taxable period,
(i) with respect to the Unitholders holding Common Units or Subordinated Units,
the amount that bears the same ratio to such Additional Book Basis Derivative
Items as the Unitholders’ Remaining Net Positive Adjustments as of the end of
such taxable period bears to the Aggregate Remaining Net Positive Adjustments as
of that time and (ii) with respect to the Partners holding Incentive
Distribution Rights, the amount that bears the same ratio to such Additional
Book Basis Derivative Items as the Remaining Net Positive Adjustments of the
Partners holding the Incentive Distribution Rights as of the end of such period
bears to the Aggregate Remaining Net Positive Adjustments as of that time.

4. Section 4.6 of the Partnership Agreement is hereby amended by adding to
Section 4.6 a new subsection (d) as follows:

“(d) For purposes of clarification, the conversion of the General Partner
Interest into a non-economic general partner interest in the Partnership as of
the Incentive Distribution Rights Waiver Date is not a transfer of the General
Partner Interest subject to this Section 4.6.”

 

3



--------------------------------------------------------------------------------

5. Section 4.7 of the Partnership Agreement is hereby amended and restated in
its entirety as follows:

“Section 4.7 Transfer of Incentive Distribution Rights. Prior to June 30, 2020,
a holder of Incentive Distribution Rights may only transfer any or all of the
Incentive Distribution Rights held by such holder without any consent of the
Unitholders to (a) an Affiliate of such holder (other than an individual), or
(b) another Person (other than an individual) in connection with (i) the merger
or consolidation of such holder of Incentive Distribution Rights with or into
such other Person, (ii) the transfer by such holder of all or substantially all
of its assets to such other Person, (iii) the sale of all the ownership
interests in such holder or (iv) the pledge, encumbrance, hypothecation or
mortgage of the Incentive Distribution Rights in favor a Person providing bona
fide debt financing to such holder as security or collateral for such debt
financing and the transfer of Incentive Distribution Rights in connection with
the exercise of any remedy of such Person in connection therewith, provided,
that such holder entered into such debt financing transaction in good faith for
a valid purpose other than the intent to circumvent the restrictions on transfer
of Incentive Distribution Rights that would otherwise have applied. Any other
transfer of the Incentive Distribution Rights prior to June 30, 2020 shall
require the prior approval of holders of at least a majority of the Outstanding
Common Units (excluding Common Units held by the General Partner and its
Affiliates). On or after June 30, 2020, the General Partner or any other holder
of Incentive Distribution Rights may transfer any or all of its Incentive
Distribution Rights without Unitholder approval. Notwithstanding anything herein
to the contrary, (i) the transfer of Common Units issued pursuant to
Section 5.11 shall not be treated as a transfer of all or any part of the
Incentive Distribution Rights, (ii) neither the waiver of rights to payment
under the Incentive Distribution Rights following the Incentive Distribution
Rights Waiver Date, the issuance of the IDR Waiver Common Units in consideration
therefore nor the transfer of any IDR Waiver Common Unit shall be treated as a
transfer of all or any part of the Incentive Distribution Rights and (iii) no
transfer of Incentive Distribution Rights to another Person shall be permitted
unless the transferee agrees to be bound by the provisions of this Agreement;
provided, that no such agreement shall be required for the pledge, encumbrance,
hypothecation or mortgage of the incentive distribution rights.”

6. Section 5.2 of the Partnership Agreement is hereby amended and restated in
its entirety as follows:

“Section 5.2 Contributions by the General Partner and its Affiliates.

(a) On the Closing Date and pursuant to the Contribution Agreement: (i) the
General Partner shall contribute to the Partnership, as a Capital Contribution,
the GP Interest (as defined in the Contribution Agreement), in exchange for
(A) a continuation of its General Partner Interest equal to a 2% Percentage
Interest (after giving effect to any exercise of the Over-Allotment Option and
the Deferred Issuance and Distribution), subject to all of the rights,
privileges and duties of the General Partner under this Agreement, and (B) the
Incentive Distribution Rights; (ii) Chesapeake Holdings shall contribute to the
Partnership, as a Capital Contribution, the Holdings LP Interest (as defined in
the Contribution Agreement) in exchange for 23,913,061 Common Units and
34,538,061 Subordinated Units; (iii) GIP-A shall contribute to the Partnership,
as a Capital Contribution, the GIP-A LP Interest (as defined in the Contribution
Agreement)

 

4



--------------------------------------------------------------------------------

in exchange for 7,287,810 Common Units, 12,144,753 Subordinated Units and the
right to receive 35.1633907% of the Deferred Issuance and Distribution;
(iv) GIP-B shall contribute to the Partnership, as a Capital Contribution, the
GIP-B LP Interest (as defined in the Contribution Agreement) in exchange for
2,826,853 Common Units, 4,710,802 Subordinated Units and the right to receive
13.6394516% of the Deferred Issuance and Distribution; and (v) GIP-C shall
contribute to the Partnership, as a Capital Contribution, the GIP-C LP Interest
(as defined in the Contribution Agreement) in exchange for 10,610,898 Common
Units, 17,682,506 Subordinated Units and the right to receive 51.1971577% of the
Deferred Issuance and Distribution.

(b) Except as set forth in Section 12.8, the General Partner shall not be
obligated to make any additional Capital Contributions to the Partnership.

7. Section 5.11 of the Partnership Agreement is hereby amended and restated in
its entirety as follows:

“Section 5.11 Issuance of Common Units in Connection with Waiver of Incentive
Distribution Rights.

In consideration for the permanent waiver of any and all obligations of the
Partnership and rights of the General Partner and its Affiliates under this
Agreement with respect to the Incentive Distribution Rights from and after the
Incentive Distribution Rights Waiver Date and the conversion of the General
Partner Interest into a non-economic general partner interest in the
Partnership, the General Partner shall be issued 289,000,000 Common Units
pursuant to the 2017 Common Unit Issuance Agreement (the “IDR Waiver Common
Units”). The total number of IDR Waiver Common Units issued pursuant to the 2017
Common Unit Issuance Agreement is referred to herein as the “Aggregate Quantity
of IDR Waiver Common Units.”

8. Section 5.12(h) of the Partnership Agreement is hereby amended by deleting
and replacing the text “(other than Common Units, the Subordinated Class C Units
being issued pursuant to the Subscription Agreement and any additional General
Partner Interest pursuant to Section 5.2(b))” with the text “(other than Common
Units and the Subordinated Class C Units being issued pursuant to the
Subscription Agreement)”.

9. Sections 6.1(d)(x)(B) and (C) of the Partnership Agreement are hereby amended
and restated in their entirety as follows:

“(B) With respect to the adjustment to the Carrying Value of Partnership
property pursuant to Section 5.5(d) that occurs upon the date of issuance of the
IDR Waiver Common Units pursuant to Section 5.11 (and, if necessary, with
respect to any later events triggering such an adjustment to such Carrying
Value), after the application of Section 6.1(d)(x)(A), any Unrealized Gains and
Unrealized Losses shall be allocated among the Partners in a manner that to the
nearest extent possible results in the Capital Accounts maintained with respect
to such IDR Waiver Common Units issued pursuant to Section 5.11 equaling the
product of (A) the Aggregate Quantity of IDR Waiver

 

5



--------------------------------------------------------------------------------

Common Units and (B) the Per Unit Capital Amount for an Initial Common Unit. As
a result of the events on the date of issuance of the IDR Waiver Common Units,
the holders of the General Partner Interest and the Incentive Distribution
Rights shall be deemed for federal income tax purposes to have contributed the
economic aspects of the General Partner Interest and the Incentive Distribution
Rights for the IDR Waiver Common Units and shall have thereafter no capital
account in the General Partner Interest or the Incentive Distribution Rights.

(C) With respect to any taxable period during which an IDR Waiver Common Unit is
transferred to any Person who is not an Affiliate of the transferor, all or a
portion of the remaining items of Partnership gross income or gain for such
taxable period shall be allocated 100% to the transferor Partner of such
transferred IDR Waiver Common Unit until such transferor Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such transferred IDR Waiver Common Unit to an amount
equal to the Per Unit Capital Amount for an Initial Common Unit. A holder shall
not be permitted to transfer an IDR Waiver Common Unit (other than a transfer to
an Affiliate of the transferor) if the balance in the Capital Account maintained
with respect to such IDR Waiver Common Unit is not equal to the Per Unit Capital
Amount for an Initial Common Unit after giving effect to the allocations under
Section 6.1(d)(x)(B) and this Section 6.1(d)(x)(C).”

10. Section 6.5 of the Partnership Agreement is hereby amended and restated in
its entirety as follows:

“Distributions of Available Cash from Capital Surplus. Available Cash that is
deemed to be Capital Surplus pursuant to the provisions of Section 6.3(a) shall
be distributed 100% to the Unitholders, Pro Rata.”

11. Section 6.8 of the Partnership Agreement is hereby amended and restated in
its entirety as follows:

“Section 6.8 Special Provisions Relating to the Holders of Incentive
Distribution Rights. Notwithstanding anything to the contrary set forth in this
Agreement, the holder of the Incentive Distribution Rights with respect to such
Incentive Distribution Rights (a) shall possess the rights and obligations
provided in this Agreement with respect to a Limited Partner pursuant to Article
III and Article VII, (b) irrevocably waives (on behalf of itself and its
successors and assigns) its entitlement, if any, to vote on any matters
requiring the approval or vote of the holders of Outstanding Units, except as
required by law, (c) irrevocably waives (on behalf of itself and its successors
and assigns) its entitlement, if any, to any distributions and (d) shall not be
allocated items of income, gain, loss or deduction or Unrealized Gains or
Unrealized Losses. This Section 6.8, including the waivers referenced herein,
shall be binding upon the holder of the Incentive Distribution Rights and its
successors and assigns with respect to such Incentive Distribution Rights.”

 

6



--------------------------------------------------------------------------------

12. Article VI of the Partnership Agreement is hereby amended by adding a new
Section 6.13 as follows:

“Section 6.13. Special Provision with Respect to Incentive Distribution Rights
and the General Partner Interest. Notwithstanding anything in this Article VI or
elsewhere in this Agreement to the contrary, following the Incentive
Distribution Rights Waiver Date (i) no portion of any Partnership item,
including the Partnership’s items of income, gain, loss, deduction, Unrealized
Gain or Unrealized Loss, shall be allocated with respect to the Incentive
Distribution Rights under this Agreement for any period after such date,
including under Section 6.1, Section 6.2 or otherwise and (ii) no further
distributions shall be made with respect to the Incentive Distribution Rights or
the General Partner Interest under this Agreement, including under Section 6.3,
Section 6.4, Section 6.5, Section 12.4 or otherwise.”

13. Section 15.1(a) of the Partnership Agreement is hereby amended by deleting
and replacing the text “80%” with the text “85%”.

14. Except as hereby amended, the Partnership Agreement shall remain in full
force and effect.

15. This Amendment shall be governed by, and interpreted in accordance with, the
laws of the State of Delaware, all rights and remedies being governed by such
laws without regard to principles of conflicts of laws.

16. Each provision of this Amendment shall be considered severable and if for
any reason any provision or provisions herein are determined to be invalid,
unenforceable or illegal under any existing or future law, such invalidity,
unenforceability or illegality shall not impair the operation of or affect those
provisions of this Amendment that are valid, enforceable and legal.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

GENERAL PARTNER: WPZ GP LLC By:  

 

Name:   Ted T. Timmermans Title:   Vice President, Controller & Chief Accounting
Officer



--------------------------------------------------------------------------------

Exhibit II

Tax Opinion Certificate

See attached

 

Exhibit II



--------------------------------------------------------------------------------

WILLIAMS PARTNERS L.P.

WPZ GP LLC

ONE WILLIAMS CENTER

TULSA, OK 74172

January 9, 2017

Andrews Kurth Kenyon LLP

600 Travis, Suite 4200

Houston, Texas 77002

Tax Opinion Certificate

Ladies and Gentlemen:

You have acted as special tax counsel to Williams Partners L.P., a Delaware
limited partnership (the “Partnership”), in connection with (a) the issuance of
289,000,000 Common Units to WPZ GP LLC, a Delaware limited liability company and
the general partner of the Partnership (the “General Partner”), in exchange for
(i) the permanent waiver by the General Partner of all rights to distributions
and otherwise with respect to the Incentive Distribution Rights (as defined in
the Partnership’s First Amended and Restated Agreement of Limited Partnership,
dated as of August 3, 2010, as amended (the “Partnership Agreement”)) (the “IDR
Waiver”) and (ii) the conversion of the General Partner Interest (as defined in
the Partnership Agreement) into a non-economic general partner interest in the
Partnership (such conversion, the “WPZ General Partner Interest
Recapitalization”) and (b) the issuance of 277,117 Common Units to the General
Partner in exchange for the General Partner’s contribution to the Partnership of
cash in an amount equal to $10,000,000 (such issuance and contribution, together
with the IDR Waiver and the WPZ General Partner Interest Recapitalization, the
“WPZ Interest Restructuring”). Terms not otherwise defined herein shall have the
meanings ascribed to them in the Common Unit Issuance Agreement between the
Partnership and the General Partner to be dated as of the date hereof (the
“Common Unit Issuance Agreement”) or the Partnership Agreement.

In your capacity as special tax counsel to the Partnership in connection with
the WPZ Interest Restructuring, you will render certain opinions regarding
United States federal income tax matters. We hereby make the following
representations to you in connection with your rendering of those opinions:

(a) neither the Partnership nor Williams Partners Operating LLC (“Operating
LLC”), a Delaware limited liability company, has elected or will elect to be
treated as an association or corporation;

(b) the Partnership has been and will be operated in accordance with (i) all
applicable partnership statutes, and (ii) the Partnership Agreement;

(c) Operating LLC has been and will be operated in accordance with (i) all
applicable limited liability company statutes, and (ii) the limited liability
company agreement of Operating LLC;



--------------------------------------------------------------------------------

Andrews Kurth Kenyon LLP

January 9, 2017

Page 11

 

(d) for each taxable year, more than 90% of the gross income of the Partnership
has been and will be income from the exploration, development, mining or
production, processing, refining, transportation (including pipelines
transporting gas, oil, or products thereof), storage or marketing of any mineral
or natural resource, including oil, gas or products thereof which come from
either a crude oil refinery or a natural gas processing facility, or other items
of income as to which counsel has opined or will opine are “qualifying income”
within the meaning of Section 7704(d) of the Internal Revenue Code;

(e) the WPZ Interest Restructuring will be effected pursuant to and in
accordance with all relevant provisions of the Common Unit Issuance Agreement
and Amendment No. 8 to the Partnership Agreement, to be dated as of the date
hereof (the “Partnership Agreement Amendment”);

(f) the adjustments to the value of the Partnership’s property required to be
made pursuant to Section 5.5(d)(i) of the Partnership Agreement are being made
principally for a substantial business purpose of causing the Capital Accounts
of the Partners to properly reflect the intended rights of the Partners on
liquidation of the Partnership; and

(g) for each taxable period, the Partnership has allocated its items of income,
gain, loss, deduction and credit among its Partners in accordance with the
Partnership Agreement, and the General Partner has taken, and will take,
positions in filing all tax returns of the Partnership (including information
returns to unitholders) that are required for federal income tax purposes
intended to preserve the uniformity of Units.

We hereby acknowledge that we have made these representations to you, that you
will rely upon them in issuing the opinions, and that they are true and correct
in all material respects.

 

WILLIAMS PARTNERS L.P. By:   WPZ GP LLC   Its General Partner By:  

 

Name:   Anthony W. Rackley Title:   Assistant Treasurer WPZ GP LLC By:  

 

Name:   Anthony W. Rackley Title:   Assistant Treasurer